       Case 1:20-cv-00719-JCH-JHR Document 15 Filed 02/09/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

WILLISON H. GORMLY,

               Plaintiff,
v.                                                                         CV 20-00719 JCH/JHR

CITY OF RIO RANCHO, NEW MEXICO,

               Defendant.

            PROPOSED FINDINGS AND RECOMMEND DISPOSITION
       THIS MATTER comes before the Court on Defendant City of Rio Rancho, New Mexico’s

(“Rio Rancho”) Motion to Dismiss [Doc. 9], filed August 17, 2020. Pursuant to 28 U.S.C. §636(b),

presiding Senior District Judge Judith C. Herrera referred this case to me “to conduct hearings, if

warranted, including evidentiary hearings, and to perform any legal analysis required to

recommend to the Court an ultimate disposition of the case.” [Doc. 12]. Having reviewed the

Motion and the relevant law, I recommend granting the Motion and dismissing the case without

prejudice because Plaintiff lacks Article III standing.

       I.      BACKGROUND

       On July 7, 2020, Plaintiff Willison H. Gormly filed his Complaint seeking both monetary

damages and injunctive relief from Defendant for alleged violations of his rights under the First

and Fourteenth Amendments to the United States Constitution. [Doc. 1, pp. 6-8]. From what this

Court can discern from Gormly’s thirty-eight page Complaint, which mainly consists of

theological discussions, Gormly seems to allege that Rio Rancho’s anti-public nudity ordinance

violates Plaintiff’s First Amendment right to freely practice his religious beliefs which include the

practice of social nudism. [See id., pp. 7-9; Rio Rancho, N.M., Municipal Code ch. 133 §




                                                  1
       Case 1:20-cv-00719-JCH-JHR Document 15 Filed 02/09/21 Page 2 of 4




133.01(L)]. Gormly alleges that the Rio Rancho ordinance forced him to drive to California to

practice his religious beliefs, which put wear and tear on his body. [Doc. 1, p. 7].

       On August 17, 2020, Rio Rancho filed the Motion to Dismiss currently before the Court.

[Doc. 9]. Rio Rancho asserts that Gormly’s Complaint violates Federal Rules of Civil Procedure

8; alternatively, Rio Rancho challenges Gormly’s Article III standing. [Id., pp. 4-7]. Gormly did

not file a response and the time to do so has passed. See D.N.M.LR-Civ. 7.4(a).

       II.     ANALYSIS

               A. Legal Standard for Standing

       Article III of the United States Constitution limits the jurisdiction of federal courts to

“[c]ases” and “[c]controvers[ies].” U.S. Const. art. III, § 2. In federal cases, the party bringing the

suit bears the burden to establish standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992); Elk Grove Unified Sch. Dist. V. Newdow, 542 U.S. 1, 11 (2004). That burden is met by

showing: (1) a concrete and particularized injury that is actual or imminent (“injury in fact”); (2)

a sufficient causal connection between the injury and the challenged action; and (3) a likelihood

that the injury will be redressed by a favorable ruling. Susan B. Anthony List v. Driehaus, 573 U.S.

149, 157-58 (2014). A self-inflicted injury does not qualify as an injury in fact if it is based on a

fear of hypothetical future harm that is not certainly impending. Clapper v. Amnesty Int’l USA,

568 U.S. 398, 416 (2013).

               B. Application

       Gormly bears the burden to establish his Article III standing to bring his claims, yet he did

not respond to Rio Rancho’s standing challenge. While a pro se litigant’s pleadings are to be

construed liberally and, at the pleading stage, general factual allegations of injury resulting from

the defendant’s conduct may satisfy a plaintiff’s Article III standing requirement, the Court cannot



                                                  2
        Case 1:20-cv-00719-JCH-JHR Document 15 Filed 02/09/21 Page 3 of 4




act as an advocate for a pro se litigant. See Lujan, 504 U.S. at 561; Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991).

        The purpose of the injury in fact requirement is to ensure that the plaintiff has a personal

stake in the litigation; the mere presence of an unconstitutional statute on the books by itself does

not establish standing. See Driehaus, 573 U.S. at 158; Winsness v. Yocom, 433 F.3d 727, 732 (10th

Cir. 2006). A plaintiff must establish a concrete and particularized injury that is actual or imminent

(“injury in fact”). See Driehaus, 573 U.S. at 158. Gormly’s only alleged injury is self-inflicted

wear and tear on his body resulting from his trips to California. [Doc. 1, p. 7]. It appears from his

Complaint that Gormly’s self-inflicted injury resulted from his fear of hypothetical harm in the

event of enforcement of Rio Rancho’s public nudity ordinance. [See id.]. Gormly presents no

factual allegation that enforcement of the ordinance against him has occurred or is certainly

impending. Contra Driehaus, 573 U.S. at 166.

        Because Gormly failed to allege that he faces a threat of certainly impending harm, his

self-inflicted injury cannot be used to establish injury in fact. Furthermore, Gormly does not allege

any other injury that could potentially show injury in fact sufficient for Article III standing. A

plaintiff bears the burden to establish every element of standing, including injury in fact, and absent

a prima facia showing of standing, this Court lacks jurisdiction.1

        As the Court lacks jurisdiction over this claim, Gormly’s Complaint must be dismissed.

Such a dismissal, however, is without prejudice, see Fed. R. Civ. P. 41(b) (dismissal for lack of

jurisdiction not an adjudication on the merits), Gormly is not prohibited from filing a proper claim

if he has one.




1
 Because Defendant’s standing argument is dispositive, I do not reach the additional arguments advanced in support
of dismissal.

                                                        3
       Case 1:20-cv-00719-JCH-JHR Document 15 Filed 02/09/21 Page 4 of 4




       III.    RECOMMENDATION

       Because Gormly failed to demonstrate an injury in fact sufficient for Article III standing, I

recommend that the Court grant Rio Rancho’s Motion to Dismiss and dismiss the case without

prejudice.



                                             _______________________________
                                             JERRY H. RITTER
                                             UNITED STATES MAGISTRATE JUDGE


THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of

a copy of these Proposed Findings and Recommended Disposition, they may file written objections

with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).

A party must file any objections with the Clerk of the District Court within the fourteen-day

period if that party wants to have appellate review of the proposed findings and

recommended disposition. If no objections are filed, no appellate review will be allowed.




                                                4
